DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maulin Patel on 01/12/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended) An image capturing method, the method comprising:
 	obtaining, by an image sensor, a sequence of images comprising a plurality of red, green, and blue (RGB) image frames and color event data;
generating a plurality of pseudo color filter array (CFA) frames based on the color 
determining, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames; 
generating, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region; 
and generating dynamic images by de-mosaicking the plurality of color adjusted pseudo CFA frames.

Claim 15 (Currently Amended) An image capturing apparatus, the apparatus comprising:
an image sensor configured to obtain a sequence of images comprising a plurality of red, green, and blue (RGB) image frames and color event data; 
a processor configured to:
generate a plurality of pseudo color filter array (CFA) frames based on the color event data, 
and a display configured to display the generated dynamic images;
determine, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames, 
generate, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region, 
and generate dynamic images by de-mosaicking the plurality of color adjusted 

Claim 20 (Currently Amended) A non-transitory computer readable storage medium having a computer readable program stored therein, the computer readable program, when executed on an electronic device, causing the electronic device to: 
obtain, by an image sensor, a sequence of images comprising a plurality of red, green, and blue (RGB) image frames and color event data; 
generate a plurality of pseudo color filter array (CFA) frames based on the color event data; 
determining, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames; 
generating, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region; 
and generate dynamic images by de-mosaicking the plurality of color adjusted pseudo CFA frames.

Election/Restrictions

Claims 1 – 3, 5, 7 – 17, 19, and 20 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 07/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.  Claims 11 and 12, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 6, third paragraph, filed 12/28/2020, with respect to claims 1, 15, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 15, and 20 has been withdrawn.

The examiners 35 U.S.C. 112 b rejection to claim 3 have been withdrawn in view of the amendments applicant made in response on 12/28/2020.

Allowable Subject Matter

Claims 1 – 3, 5, 7 – 17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 12/28/2020)

With respect to claim 1 the prior art discloses An image capturing method, the method comprising:
 	obtaining, by an image sensor, a sequence of images comprising a plurality of red, green, and blue (RGB) image frames and color event data;
generating a plurality of pseudo color filter array (CFA) frames based on the color event data.

However, the prior art does not teach or fairly suggest determining, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames; 
generating, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region; 
and generating dynamic images by de-mosaicking the plurality of color adjusted pseudo CFA frames.

With respect to claim 15 the prior art discloses An image capturing apparatus, the apparatus comprising:
an image sensor configured to obtain a sequence of images comprising a plurality of red, green, and blue (RGB) image frames and color event data; 
a processor configured to:
generate a plurality of pseudo color filter array (CFA) frames based on the color event data, 
and a display configured to display the generated dynamic images.

However, the prior art does not teach or fairly suggest determine, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames, 
generate, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region, 
and generate dynamic images by de-mosaicking the plurality of color adjusted pseudo CFA frames.

With respect to claim 20 the prior art discloses A non-transitory computer readable storage medium having a computer readable program stored therein, the computer readable program, when executed on an electronic device, causing the electronic device to: 
obtain, by an image sensor, a sequence of images comprising a plurality of red, 
generate a plurality of pseudo color filter array (CFA) frames based on the color event data.

However, the prior art does not teach or fairly suggest determining, based on a degree of movements of an object included in the sequence of images, a first exposure region and a second exposure region in each of the plurality of pseudo CFA frames; 
generating, with the plurality of pseudo CFA frames, a plurality of color adjusted pseudo CFA frames by adjusting colors in the first exposure region; 
and generate dynamic images by de-mosaicking the plurality of color adjusted pseudo CFA frames.

Dependent claims 2, 3, 5, 7 – 14, 16, 17, and 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696